Citation Nr: 0719300	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-38 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
manifested by boils.  

2.  Entitlement to service connection for residuals of a 
right foot bunionectomy.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for high cholesterol.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.

8.  Entitlement to a compensable disability rating for 
residuals of malaria.

9.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

10.  Entitlement to an initial disability rating greater than 
10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran's November 2004 VA Form 9, Appeal to Board of 
Veterans' Appeals, includes his request for a Travel Board 
hearing at a local VA office.  Thereafter, by a January 2005 
communication, he withdrew this request.

It is noted that although an October 2004 rating decision 
increased the evaluation of the veteran's asthma to 10 
percent, effective from the date of receipt of the veteran's 
claim for an increased rating; inasmuch as a higher 
evaluation is available for this condition and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim for a higher evaluation remains viable 
on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for PTSD and 
entitlement to an evaluation in excess of 10 percent 
disabling for asthma are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not include a current 
diagnosis with respect to a skin disorder manifested by 
boils.  

2.  The veteran's current residuals of a right foot 
bunionectomy, if any, were neither manifested during his 
period of active duty service or for many years thereafter 
nor are any current residuals of a right foot bunionectomy 
otherwise related to such service.

3.  The veteran's current low back disorder was neither 
manifested during his period of active duty service or for 
many years thereafter nor is any current low back disorder 
otherwise related to such service.

4.  Hypertension was neither manifested during the veteran's 
active duty service or for many years thereafter nor is any 
current hypertension otherwise related to such service.

5.  The veteran does not currently have a disability 
manifested by high cholesterol.

6.  The medical evidence of record indicates that the veteran 
does not have any current residuals of malaria and current 
blood smears are negative for active malaria.

7.  Throughout the appeal period, the veteran's service-
connected bilateral hearing loss has been productive of Level 
I hearing acuity in one ear and Level II hearing acuity in 
the other ear.

8.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260. 
CONCLUSIONS OF LAW

1.  Service connection for a skin disorder manifested by 
boils is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  Service connection for residuals of a right foot 
bunionectomy is denied.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  Service connection for a low back disorder is denied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  Service connection for hypertension is denied. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2006).

5.  Service connection for a disability manifested by 
elevated cholesterol levels is denied.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

6.  The criteria for a compensable disability rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2006).

7.  The criteria for an initial compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).

8.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent disabling for bilateral 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including hypertension).

With respect to hypertension, it is noted that there are two 
notes to 38 C.F.R. § 4.104, Diagnostic Code 7101, which set 
forth the criteria for the evaluation of hypertension, and in 
the first note it is stated that "[f]or purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 millimeters (mm) or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm or greater with a diastolic 
blood pressure of less than 90mm."

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The veteran's service medical records are silent with respect 
to complaints of or treatment for skin, foot, or back 
impairment or elevated blood pressure.  The report of a 
January 1969 separation physical examination reflects that 
his skin, feet, and spine were clinically normal and his 
blood pressure reading was 120 systolic and 70 diastolic.  
Similarly, the veteran reported no history of skin disease, 
foot trouble, recurrent back pain, or high or low blood 
pressure.  

The post service medical evidence reflects that the veteran 
has sought treatment for complaints of skin rash; however, 
these treatment reports are silent with respect to complaints 
of or treatment for boils.  

Post service treatment records include an August 1992 VA 
examination report which shows a finding of right foot bunion 
deformity.  Post service treatment reports further reflect 
that the veteran reported undergoing a bunionectomy in 1995.  

The post service medical evidence shows that the veteran 
reported a history of work related accident in 1987 or 1988 
resulting in back pain.  These records further reflect that, 
while employed as a transportation deputy for the County of 
Los Angeles Probation Department, the veteran injured his 
back and left knee as a result of an automobile accident in 
September 1993.  Thereafter, in August 1995, he developed 
increased low back pain while unloading a county bus.  The 
veteran's low back complaints have been variously diagnosed 
to include lumbar degenerative disc disease, post laminectomy 
syndrome, and lumbar spondylolisthesis.  He underwent a L3 to 
L5 lumbar laminectomy and bilateral L3-L4 and L4-L5 
foraminotomies in August 1997.  

With respect to the hypertension claim, it is noted that 
review of the post service medical evidence reflects that his 
blood pressure reading was 104 systolic and 82 diastolic upon 
VA examination in February 1973.  Although there is no 
medical evidence to reflect the initial date of treatment for 
hypertension, post service treatment reports note that the 
veteran has a history of hypertension.  It is further noted 
that, upon VA examination in August 1989, the veteran 
included a medical history of blood pressure beginning in 
January 1985.  

The August 1989 examination report notes that the veteran had 
been told that his cholesterol and blood pressure were too 
high and he was put on a diet.  


Skin

Upon consideration of the foregoing, the Board finds that the 
most competent medical evidence in this case leads to the 
conclusion that the veteran does not have a current skin 
disability manifested by boils.  Accordingly, service 
connection for a skin disorder manifested by boils is not 
warranted and the veteran's claim is denied.

Existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' (Court) 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  

Right foot, low back, hypertension

With respect to the claims of entitlement to service 
connection for residuals of a right foot bunionectomy, low 
back disorder, and hypertension, the Board finds that the 
first evidence of a right foot bunion deformity was not until 
August 1992, the initial complaint of low back pain is due to 
a work related accident in 1987 or 1988, and the veteran's 
blood pressure was initially listed as a medical concern 
beginning in January 1985.  Thus, the veteran's right foot 
bunion deformity is not shown until approximately 23 years 
after his separation from active duty service, the earliest 
date of a low back disorder is 18 years after his separation 
from active duty service and it is the result of post service 
injury, and the veteran's blood pressure is not identified as 
a medical issue until 16 years after his discharge from 
active duty service.  Moreover, there is no competent 
(medical) evidence that relates any current findings with 
respect to the veteran's right foot, low back, or 
hypertension to service.

Accordingly, the Board must find that service medical records 
and post-service medical records, which indicate disorders 
that began many years after service with no connection to 
service, provide evidence against these claims.  Such a lapse 
of time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Simply stated, service and post-service 
medical records, as a whole, provide evidence against the 
veteran's claims for service connection for residuals of a 
right foot bunionectomy, a low back disorder, and 
hypertension; thus, these claims must be denied.  

In addition, with respect to the claim for service connection 
for hypertension, it is noted that, inasmuch as blood 
pressure is not listed as a medical issue until 16 years 
after service, service connection cannot be presumed because 
a comprehensive review of the service and post-service 
evidence of record does not support a finding of hypertension 
within one year thereafter the veterans' discharge from 
active duty service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).

High cholesterol

With respect to the claim of entitlement to service 
connection for high cholesterol, it is noted that the August 
1989 examination report reflects that the veteran had been 
told that his cholesterol was too high and he was put on a 
diet.  Review of the record does not reflect whether the 1989 
diet resolved the veteran's elevated cholesterol.  

Nevertheless, although the evidence shows that the veteran 
has had an elevated cholesterol level, under applicable 
regulation, the term "disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez, 13 Vet. App. at 282.  An elevated 
cholesterol level represents only a laboratory finding and 
not an actual disability in and of itself for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20440, 
20445 (May 7, 1996).

Therefore, high cholesterol alone is not a "disability" for 
VA compensation benefits purposes.  As the law in this case 
is dispositive, the claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  If the veteran develops a disability 
that he believes is related to high cholesterol, he is free 
to file a claim for service connection for such disability.

Increased rating claims

With respect to the claims of entitlement to increased 
ratings for malaria, bilateral hearing loss, and tinnitus, it 
is noted that disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where, as with the malaria issue, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, as with the 
bilateral hearing loss and tinnitus issues, where the veteran 
is appealing the initial assignment of disability rating, the 
severity of the disability is considered during the entire 
period from the initial assignment of the evaluation to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Malaria

Service connection for malaria was granted in a March 1973 
rating decision, a noncompensable rating was assigned, and 
this rating has been confirmed and continued to the present.  
The veteran contends that the residuals of malaria have 
become worse and are inadequately reflected by the 
noncompensable rating. 

Malaria is currently evaluated as noncompensable pursuant to 
38 C.F.R. § 4.88b, Diagnostic Code 6304.  Under this 
Diagnostic Code, malaria, as an active disease is assigned a 
rating at 100 percent.  According to the Note within the 
code, the diagnosis of malaria depends on the identification 
of the malarial parasites in blood smears.  If the veteran 
served in an endemic area and presents signs and symptoms 
compatible with malaria, the diagnosis may be based on 
clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
residuals such as liver or spleen damage are to be rated 
under the appropriate system.  38 C.F.R. § 4.88b.

In the instant case, a thorough review of the competent 
medical evidence, including the November 2002 VA fee basis 
examination report, reflects the veteran does not currently 
experience any impairment due to his service-connected 
malaria.  In fact, the veteran himself acknowledged at that 
examination that the condition is not currently active.  The 
examiner stated that the veteran had no clear history of 
having repeated malarial attacks.  Malaria smears were 
negative and physical examination of the abdomen revealed no 
hepatosplenomegaly.  The diagnoses included malaria, 
currently inactive.  None of the post service treatment 
records indicate any current impairment, such as liver or 
spleen damage, attributable to malaria.

In view of the foregoing, the Board concludes that the 
competent medical evidence reflects that the veteran does not 
currently have active malaria disease or residuals thereof.  
Accordingly, he is not entitled to a compensable rating for 
this disability and his claim must be denied. 

Bilateral hearing loss

With respect to the issue of entitlement to an initial 
compensable rating for bilateral hearing loss, it is noted 
that, in evaluating hearing loss, disability ratings are 
derived by a mechanical application of the ratings schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. 
App. 345, 349 (1992).  The ratings schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in both 
ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the authorized audiological evaluation during the January 
2003 VA audiometric examination, pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

25
25
20
65
LEFT

20
20
35
80

The puretone average in the right ear was 34 decibels and the 
puretone average in the left ear was 39 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 88 percent in the left ear.  These 
audiological findings show Level I hearing acuity in the 
right ear and Level II hearing acuity in the left ear.  Under 
Table VII, this warrants a noncompensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.  

Similarly, on the authorized audiological evaluation during 
the October 2005 VA audiometric examination, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

5
10
20
65
LEFT

15
25
45
75

The puretone average in the right ear was 25 decibels and the 
puretone average in the left ear was 40 decibels.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 92 percent in the left ear.  These 
audiological findings show Level II hearing acuity in the 
right ear and Level I hearing acuity in the left ear.  Under 
Table VII, this warrants a noncompensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

The degree of bilateral hearing loss shown by the authorized 
examinations fail to meet the standards for a 10 percent 
disability rating.  Therefore, the preponderance of the 
evidence is against the veteran's claim.  The veteran may 
always advance a claim for an increased rating if his hearing 
loss disability increases in severity in the future.

In the April 2007 Appellant's Brief, the veteran's 
representative argued that the January 2003 VA audiological 
evaluation was inadequate for rating purposes because the 
test was provided in a sound controlled room.  In this 
regard, the Board notes that 38 C.F.R. § 4.86(b) appears to 
be designed to remedy this potential problem.  Under this 
regulatory provision, when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision compensates for a pattern of hearing impairment 
that is an extreme handicap in the presence of any 
environmental noise and appears to acknowledge that a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  See 64 
Fed. Reg. 25203 (May 11, 1999).

The Board acknowledges the contentions put forth by the 
veteran regarding the impact of his service-connected 
bilateral hearing loss on his daily activities.  However, as 
noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. at  345; 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.  Applying the VA 
audiological test results from the January 2003 and most 
recently from the October 2005 VA audiological evaluations, 
the Board is compelled to conclude that the preponderance of 
the evidence is against entitlement to an initial compensable 
rating.  It is further noted that the veteran's bilateral 
hearing loss does not appear to have fluctuated markedly 
since the effective date of service connection in October 
2001.  Thus, staged disability ratings are not warranted.  
See Fenderson, supra.

Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because, under Diagnostic Code 
6260, there is no provision for assignment of a separate 10 
percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the 
Court erred in not deferring to VA's interpretation of its 
own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
with respect to the veteran's increased rating claims; 
however, the record does not present such "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board is aware of the veteran's contention that service 
connection is warranted for a skin disorder manifested by 
boils, residuals of a right foot bunionectomy, a low back 
disorder, high cholesterol, and hypertension and that his 
service connected malaria, bilateral hearing loss, and 
tinnitus are inadequately reflected by the schedular ratings 
presently in effect.  However, without any medical 
experience, the Board must find that his opinions have very 
limited probative value and are clearly outweighed by the 
medical evidence and facts cited above.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

As the preponderance of the evidence weighs against the 
claims for service connection for a skin disorder manifested 
by boils, residuals of a right foot bunionectomy, a low back 
disorder, high cholesterol, and hypertension as well as the 
claims for increased ratings for malaria, bilateral hearing 
loss, and tinnitus, the benefit-of-the-doubt doctrine does 
not apply and these claims must be denied.  See 38 U.S.C.A. 
§ 5107(b).

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  A letter dated in January 2002 and provided 
to the appellant prior to the April 2003 rating decision on 
appeal satisfies the duty to notify provisions as this letter 
discusses the criteria with respect to the appellant's 
original service connection claims.  In addition, a letter 
dated in November 2002 and provided to the appellant prior to 
the April 2003 rating decision on appeal satisfies the duty 
to notify provisions as this letter discusses the criteria 
with respect to the appellant's claim for an increased rating 
for malaria.  

The Board emphasizes that the appeal with respect to the 
claims of increased initial rating for bilateral hearing loss 
and tinnitus arises from the initial ratings assigned when 
the RO awarded service connection, such that the original 
letter refers to the requirements for establishing service 
connection for these claims.  There is no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., an increased rating or an earlier effective date 
after an initial award of service connection, if proper VCAA 
notice for the original service connection issue was already 
provided, as is the case here.  VAOPGCPREC 8-2003.  
Therefore, the veteran has been provided adequate notice and, 
inasmuch as the effective date of service connection and 
schedular rating for these disorders was in accordance with 
pertinent regulations, there can be no possibility of 
prejudice.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, it is noted that the Federal Circuit recently 
held that a statement of the case or supplemental statement 
of the case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
statement of the case or supplemental statement of the case.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  With respect to the 
present appeal, the Board finds that adequate VCAA notice was 
provided in letters dated in January 2002 and November 2003.  

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records as well as copies of 
his VA examination reports for malaria, bilateral hearing 
loss, and tinnitus.  He has also submitted lay evidence in 
the form of his written communications.  Thus, the evidence 
associated with the claims file adequately addresses the 
requirements necessary for evaluating the claims decided 
herein.  

The Board notes that an etiological opinion has not been 
obtained with respect to the issues of entitlement to service 
connection for a skin disorder manifested by boils, right 
foot bunionectomy, a low back disorder, hypertension, and 
high cholesterol.  In disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In the instant case, the Board finds that the evidence 
discussed above, which indicates that there is no current 
disability, the veteran did not receive treatment for these 
disorders during service, or that there is no competent 
medical evidence showing or indicating a nexus between 
service and the disorders at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claims.  See 38 C.F.R. § 3.159 
(c)(4).  As service and post-service medical records provide 
no basis to grant these claims, and provide evidence against 
the claims, the Board finds no basis for a VA examination to 
be obtained.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
these claims hinges on whether there is any current 
disability, what occurred, or what did not occur during 
service.  In the absence of evidence of an in-service disease 
or injury, referral of this case to obtain an examination 
and/or an opinion as to the etiology of the veteran's claimed 
disabilities would in essence place the examining physician 
in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disabilities 
and his military service would necessarily be based solely on 
the veteran's uncorroborated assertions regarding what 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

The holding in Charles is clearly predicated on the existence 
of evidence of both in-service incurrence and of a current 
diagnosis.  Simply stated, referral of this case for an 
examination or to obtain a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2).

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.


ORDER

Service connection for a skin disorder manifested by boils is 
denied.  

Service connection for residuals of a right foot bunionectomy 
is denied. 

Service connection for a low back disorder is denied.

Service connection for hypertension is denied.

Service connection for high cholesterol is denied.  

A compensable evaluation for malaria is denied.  

An initial compensable disability rating for bilateral 
hearing loss is denied.

An initial evaluation in excess of 10 percent disabling for 
tinnitus is denied.


REMAND

The record as it stands currently is inadequate for the 
purpose of rendering an informed decision as to the claims of 
entitlement to service connection for PTSD and an evaluation 
in excess of 10 percent disabling for asthma.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran in the 
development of the facts pertinent to the claim.  

Service personnel records reflect that the veteran had 
service with the United States Army in Vietnam from September 
1967 to September 1968.  The records reflect that the veteran 
served as a senior guard with a Security Guard Company 
Special Troops.  They reflect that he was involved in Vietnam 
Counteroffensive Phase III.  He was decorated with multiple 
awards indicating participation in Vietnam, including the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Commendation Medal with 60 Device; however, 
no awards definitively indicating combat action.  

Also of record is a PTSD questionnaire, received in October 
2002, in which the veteran indicates that some of the above 
service was during the 1968 Tet Offensive.  This 
questionnaire also identifies several stressors which lack 
specific detail, such as names, dates and locations of the 
reported events.  Accordingly, the Board finds that it would 
be helpful in stressor verification to request that the 
veteran offer any additional detail he is able to provide.

Review of the claims file reflects that the RO contacted the 
United States Armed Forces Service Center for Research of 
Unit Records (USASCRUR) (now called United States Army and 
Joint Services Records Research Center (JSRRC)) in an attempt 
to verify the veteran's alleged stressors.  However, in March 
2003, USASCRUR responded with respect to a search of the time 
periods ending in October 1967 and December 1967.  Inasmuch 
as the veteran has reported that he experienced stressful 
incidents during the Tet Offensive in 1968; the Board finds 
that, after obtaining any additional details from the 
veteran, VA must attempt to verify the stressful incidents 
which occurred in 1968, to include during the Tet Offensive.  

With respect to the claim for an evaluation in excess of 10 
percent disabling for asthma, the Board notes that this 
disorder is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6602.  Disability evaluations for respiratory disorders under 
those criteria are, in part, established by specific test 
level results upon administration of pulmonary function tests 
(PFT) after bronchodilatation.  See Federal Register, Volume 
61, No. 173, September 5, 1996, page 46720-46731.  (Comments 
to Final Rule).  

In this regard, it is noted that the veteran underwent VA fee 
basis examination, to include PFT, in November 2002 and 
October 2005.  Although the November 2002 examination report 
identifies the test results as they correspond to the 
specific criteria, the October 2005 test results are not 
reported in this format.  Rather, they are merely identified 
as before bronchodilator values and postbronchodilator values 
with no indication as to which value corresponds to FEV-1 and 
FEV-1/FVC.  Accordingly, a complete respiratory examination, 
to include pre and post-bronchodilator results, should be 
scheduled.

Any medical records pertaining to current treatment for the 
claimed disabilities on appeal should also be obtained.  
38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

As these matters are being remanded, the RO should take the 
opportunity to ensure that VA has complied with the duties to 
notify and assist the veteran with regard to his claim for 
service connection for PTSD and an increased rating for 
asthma.  VA notification should include notice of information 
regarding proper ratings and effective dates of awards.  See 
Dingess, 19 Vet. App. at 473.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  Send the veteran corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for his claims of 
entitlement to service connection for 
PTSD and an increased rating for 
asthma, to include appropriate notice 
as to the rating of disabilities and 
effective date(s) of any award of 
compensation in accordance with 
Dingess, 19 Vet. App. at 473.

2.  Request that the veteran identify any 
VA and non-VA health care providers that 
have treated him for a psychiatric 
disorder and asthma.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already on file.

3.  The veteran should be asked to review 
accounts of alleged traumatic events and 
add any additional information, including 
a comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide, to the best of his 
ability, any specific details to each of 
the claimed stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  The veteran is asked 
to number and list the stressful events, 
if possible.

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because an adequate search for 
verifying information cannot be conducted 
without such details.

4.  Contact the United States Army and 
Joint Services Records Research Center 
(JSRRC) to obtain specific details of the 
veteran's alleged stressors while serving 
in the Republic of Vietnam, to include 
during the Tet Offensive in 1968.  The RO 
should provide the best and most specific 
information available regarding the 
reported dates of the veteran's alleged 
stressful incidents, with units of 
assignment, and request morning reports 
and unit records from JSRRC in an attempt 
to verify the veteran's whereabouts 
during his alleged stressful incidents.  
Any other source where unit records or 
morning reports might be archived should 
also be contacted.

5.  If, and only if, a confirmed stressor 
is found, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
psychiatric examination.  The claims 
folder must be made available to the 
examiner for review and the examination 
report must indicate whether such review 
was accomplished.  All necessary studies 
or tests deemed helpful by the examiner 
should be accomplished.  The examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
and (2) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record and found to 
be sufficient to produce PTSD by the 
examiner.  All findings should be 
reported in detail.  The examination 
report should include the complete 
rationale for all opinions expressed.

6.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
pulmonary examination for the purpose of 
determining the current severity of his 
service-connected asthma.  The claims 
folder must be made available to the 
examiner for review and the examination 
report must indicate whether such review 
was accomplished.  All indicated tests 
should be completed, to include pulmonary 
function tests which report the veteran's 
FEV-1 and FEV-1/FVC.  If there are any 
conflicts with respect to the FEV-1 and 
FEV-1/FVC findings or if these findings 
are inconsistent with the January 2003 
and October 2005 PFT results, the 
examiner should state which findings most 
accurately reflects the current level of 
disability.  The PFT should be performed 
post bronchodilator.  The examiner should 
report whether the veteran takes daily 
inhalational or oral bronchodilator 
therapy, or inhalational anti-
inflammatory medication, and this should 
be verified by a review of the veteran's 
records showing that he was prescribed 
this type of therapy.  The examiner 
should also report the number of times 
the veteran is seen on a monthly basis by 
his physician for exacerbation of his 
asthma.  All findings should be reported 
in detail.  The examination report should 
include the complete rationale for all 
opinions expressed.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


